         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

API AMERICAS INC.,                                    )
                                                      )
                Plaintiff                             )       Case No. 17-CV-02617-CM-GLR
v.                                                    )
                                                      )
PAUL W. MILLER,                                       )
                                                      )
                Defendant.                            )
                                                      )

               MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION
                        FOR SUMMARY JUDGMENT

        COMES NOW, Defendant, Paul W. Miller, by and through counsel, Richard W. Martin,

Jr., and pursuant to Fed. R. Civ. Pro 56 and U.S. District Court of Kansas local Rule 56.1, hereby

submits this memorandum in support of Defendant’s motion for summary judgment.

                    UNCONTROVERTED STATEMENT OF MATERIAL FACTS

        1.      Plaintiff (“API”) permitted Defendant (“Miller”) to work from home during his

employment with Plaintiff. His employment with Plaintiff was employment-at-will. He could

quit at any time and, in fact, did so. (Miller Affidavit, Defendant’s Exhibit 1, ¶ 3.)

        2.      During his employment with API, Miller corresponded with Plaintiff about

Confidential Information and Documents while working from home. They sent such information

and documents back and forth and Miller frequently did so using his home or private email

account. Plaintiff was fully aware of this arrangement and permitted it. (Exhibit 1, ¶ 4.)

        3.      Miller did not solicit API’s existing or prospective customers away from API.

(Exhibit 1, ¶ 5.)

        4.      API suffered no actual damages as a result of any misconduct that API alleges
            Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 2 of 13




against Miller in this case. (Exhibit 1, ¶ 6.)

        5.      Prior to quitting his employment with Plaintiff, Miller became aware that the

performance of Plaintiff’s products, specifically foil, was unsatisfactory, that is, in regard to the

products provided by Plaintiff to Hallmark. (Exhibit 1, ¶ 7.)

        6.      Miller did not misappropriate or threaten to misappropriate Plaintiff’s trade

secrets. Miller never acted willfully or maliciously toward Plaintiff in this regard. (Exhibit 1, ¶

8.)

        7.      Miller was not unjustly enriched by any materials that Plaintiff alleged in this case

that Miller took. Miller made no profit from them. (Exhibit 1, ¶ 9.)

        8.      Miller did not exceed his authorization to access API’s computer’s network,

webpage, email, company-provided cell phone/and or electronically stored information. (Exhibit

1, ¶ 10.)

        9.      Miller did not obtain information from protected company-owned (by API)

computers. (Exhibit 1, ¶ 11.)

        10.     At no time did Miller have any intent to defraud API or exceed his authority to

access protected computers or obtain confidential and/or proprietary information. (Exhibit 1, ¶

12.)

        11.     Miller did not convert or transfer any confidential or proprietary information for

his use or for the use of any third party. (Exhibit 1, ¶ 13.)

        12.     At the time that Miller quit his employment with API, API did not have a binding

and enforceable contract with Hallmark. Hallmark was free to buy foils from other suppliers.

(Exhibit 1, ¶ 14.)
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 3 of 13




        13.     Hallmark did not breach any contract with API. (Exhibit 1, ¶ 15.)

        14.     API lost no business with Hallmark as a result of any misconduct that Plaintiff

alleges against Miller in this case. (Exhibit 1, ¶ 16.)

        15.     Miller had no malice against API in his dealings with Hallmark or Univacco.

(Exhibit 1, ¶ 17.)

        16.     API sustained no consequential damages incurred because of an interruption of

services resulting from any misconduct that API alleges against Miller in this case. (Exhibit 1, ¶

18.)

        17.     None of the wrongful conduct that API alleged against Miller in this case

involved a computer that is used in interstate commerce. (Exhibit 1, ¶ 19.)

        18.     None of the wrongful conduct that API alleged against Miller in this case

involved interstate commerce. (Exhibit 1, ¶ 20.)

        19.     Miller has received no proceeds from any alleged misappropriation of API

materials. (Exhibit 1, ¶ 21.)

        20.     Miller did not cause a breach of contract between Hallmark and API. (Exhibit 1, ¶

22.)

        21.     There has been no breach of contract between Hallmark and API. (Exhibit 1, ¶

23.)

        22.     API’s business with Hallmark continues to this day. (Exhibit 1, ¶ 24.)

        23.     Miller did not exclude API from the possession of any materials it alleged Miller

took. API had access to the same materials; they were electronic documents that Miller emailed

to himself. Furthermore, Miller “returned” all confidential and/or proprietary materials to API
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 4 of 13




after the Temporary Restraining Order was entered in this case. (Exhibit 1, ¶ 25.)


                              ARGUMENT AND AUTHORITIES


I.  PLAINTIFF SEEKS NO RECOVERY FOR ACTUAL DAMAGES AND HAS
ABANDONED MOST OF ITS CLAIMS AND LEGAL THEORIES IN THIS CASE.

       Plaintiff is not seeking any actual damages in this case. It only seeks attorneys fees and

punitive damages under the Defend Trade Secrets Act of 2016 (“DTSA”), the Kansas Uniform

Trade Secrets Act (“KUTSA”) and the Computer Fraud and Abuse Act (“CFAA”). (Pretrial

Order § 5(b)&(c)). Therefore, Plaintiff has abandoned its other claims and legal theories.

Nevertheless, Defendant will address the substance of each theory in turn.


II.    DEFEND TRADE SECRETS ACT OF 2016

       In a civil action under the Defend Trade Secrets Act of 2016, the only damages awards

available are:

       (i)(I) damages for actual loss caused by the misappropriation of the trade secret; and

       (II) damages for any unjust enrichment caused by the misappropriation of the trade secret

that is not addressed in computing damages for actual loss; or

       (ii) in lieu of damages measured by any other methods, the damages caused by the

misappropriation measured by imposition of liability for a reasonable royalty for the

misappropriator’s unauthorized disclosure or use of the trade secret;

18 U.S.C. 1836 (b)(3)(B).

       In this case, none of these categories of damages are available to Plaintiff. First, Plaintiff

abandoned its claims for actual damages and is only seeking attorneys fees and exemplary
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 5 of 13




damages. Second, Plaintiff has sustained no “damages for actual loss” pursuant to 18 U.S.C.

1836 (b)(3)(B)(i)(I). (SOF ¶ 4.) Third, Defendant incurred no “unjust enrichment caused by the

misappropriation of the trade secret that is not addressed in computing damages for actual loss.”

18 U.S.C. 1836 (b)(3)(B)(i)(II); (SOF ¶ 7.) Lastly, Miller received no proceeds from any alleged

misappropriation; therefore, API is not entitled to a “royalty” from Miller due to any

misappropriation of trade secrets. 18 U.S.C. 1836 (b)(3)(B)(ii); (SOF ¶ 19.)

        Plaintiff is not entitled to exemplary damages because Miller did not “willfully and

maliciously appropriate[]” any trade secrets. (SOF ¶ 6, 15.) Furthermore, because API has

suffered no actual damages, there is no basis to calculate exemplary damages under this

subsection. 18 U.S.C. 1836 (b)(3)(C). Likewise, there is no basis under the Act for attorneys

fees because Miller did not “willfully and maliciously” misappropriate trade secrets. 18 U.S.C.

1836 (b)(3)(D).

        More importantly, however, Plaintiff cannot maintain an action under DTSA because no

“trade secret is related to a product or service used in, or intended for use in, interstate

commerce.” 18 U.S.C. 1836 (b)(1). (SOF ¶ 17, 18.)

III. COMPUTER FRAUD AND ABUSE ACT

        “To establish a CFAA claim, [Plaintiff] must show that [Defendant] intentionally

accessed a protected computer without authorization and, as a result, caused an annual loss of at

least $5,000.” Cenveo Corp. v. CelumSolutions Software GMBH & Co KG, 504 F.Supp.2d 574,

581 (2007), citing 18 U.S.C. § 1030(g); 18 U.S.C. § 1030(a)(5)(A)(i)-(iii); 18 U.S.C. §

1030(a)(5)(B)(i). In this case, API suffered no damages resulting from any actions of Defendant.
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 6 of 13




(SOF ¶ 4.) Furthermore, API has abandoned its claim for actual damages under the CFAA. For

that reason alone Defendant is entitled to summary judgment on this claim.

       Moreover, API has not suffered “loss” as defined by the Act. The CFAA defines “loss”

as “any reasonable cost to any victim, including the cost of responding to the offense, conducting

a damage assessment, and restoring the data, program, system, or information to its condition

prior to the offense, and any revenue lost, cost incurred, or other consequential damages incurred

because of interruption of service.” Id., citing 18 U.S.C. § 1030(e)(11) (emphasis added); see

also Nexans Wires S.A. v. Sark–USA, Inc., 319 F.Supp.2d 468, 477–78 (S.D.N.Y.2004) (because

§ 1030(e)(11) limits “loss” to costs incurred because of interruption of service, loss of business

due to defendant’s use of proprietary information was not covered by the CFAA).

       In this case, Plaintiff does not even allege that Defendant caused it to sustain

consequential damages “because of interruption of service.” Furthermore, Defendant in fact, did

not. (SOF ¶ 16.) Its claim for relief under the CFAA must be denied.

       Plaintiff does not allege that Defendant accessed a “protected computer,” as defined

in the Act, and therefore this Court does not have jurisdiction to proceed under the CFAA.

A “protected computer” is one that is used in interstate commerce. 18 U.S.C. § 1030(e)(2)(B).

See also Pine Environmental Services, LLC v. Carson, 43 F.Supp.3d 71, 76 (2014) (where laptop

was formerly used in interstate commerce but the “crime” is not interstate in nature, district court

lacks subject matter jurisdiction under CFAA). Miller did not obtain information from a

protected company-owned (by API) computers. He had authorization to use API computers and

he did so when he obtained the materials about which API complains. (SOF ¶ 8, 9.)
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 7 of 13




       The CFAA does not apply to misappropriation claims. “[T]he plain language of the

CFAA targets the unauthorized procurement or alteration of information, not its misuse or

misappropriation.” Welenco, Inc. v. Corbell, 126 F.Supp.3d 1154, 1168 (2015), quoting United

States v. Nosal, 676 F. 3d 854, 859 (9th Cir. 2012). “The definition of ‘loss’ itself makes clear

Congress’s intent to restrict civil actions under subsection (I) to the traditional computer ‘hacker’

scenario—where the hacker deletes information, infects computers, or crashes networks.” Id.,

quoting AtPac, Inc. v. Aptitude Solutions, Inc., 730 F.Supp.2d 1174, 1185 (E.D.Cal.2010).

“Loss” under the act refers to “damages incurred because of interruption of service.” 18 U.S.C.

1030(e)(11).

IV.    KANSAS UNIFORM TRADE SECRETS ACT

       Plaintiff has sustained no damages as a result of any misappropriation under the

KUTSA. The categories of damages that may be recovered under the Kansas Uniform Trade

Secrets Act are limited to: “the actual loss caused by misappropriation and the unjust enrichment

caused by misappropriation that is not taken into account in computing actual loss. In lieu of

damages measured by any other methods, the damages caused by misappropriation may be

measured by imposition of liability for a reasonable royalty for a misappropriator’s unauthorized

disclosure or use of a trade secret.” K.S.A. 60-3322(a).

       Plaintiff has no damages in the form of actual loss caused by any misappropriation in this

case. (SOF ¶ 4.) Defendant has not been unjustly enriched by any misappropriation. (SOF ¶ 7.)

Defendant has received no proceeds from any misappropriation. (SOF ¶ 19.) Plaintiff therefore

is not entitled to a “royalty for an unauthorized disclosure or use of a trade secret.” K.S.A. 60-
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 8 of 13




3322(a). Lastly, Plaintiff is not entitled to attorneys fees because no “willful and malicious

misappropriation exists.” K.S.A. 60-3323 (iii); (SOF ¶ 6, 15.)

V.     TORTIOUS INTERFERENCE CLAIMS

Plaintiff’s tortious interference claims are pre-empted by KUTSA.

K.S.A. 60-3326 provides, in pertinent part:

       (a) Except as provided in subsection (b), this act displaces conflicting tort,

       restitutionary and other law of this state providing civil remedies for

       misappropriation of a trade secret.(b) This act does not affect:(1) Contractual

       remedies, whether or not based upon misappropriation of a trade secret;(2) other

       civil remedies that are not based upon misappropriation of a trade secret; or(3)

       criminal remedies, whether or not based upon misappropriation of a trade secret.

Id. See also Wolfe Elec., Inc. v. Duckworth, 266 P.3d 516, 532 (2011) (Plaintiff’s tortious

interference claims are pre-empted by KUTSA). In this case, Plaintiff’s only contentions are that

Defendant misappropriated trade secrets by emailing documents to himself and took employment

with Plaintiff’s direct competitor. Plaintiff’s tort claims rest on misappropriation of trade secrets

and are preempted by KUTSA.

       “The elements essential to recovery for tortious interference with a contract are: (1) the

contract; (2) the wrongdoer’s knowledge thereof; (3) his intentional procurement of its breach;

(4) the absence of justification; and (5) damages resulting therefrom.” Dickens v. Snodgrass,

Dunlap & Co., 255 Kan. 164, 168-169 (1994). Additionally, Plaintiff must prove Defendant’s

malice. Id. at 169, citing Turner v. Halliburton Co., 240 Kan. at 1, 12 (1986).
         Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 9 of 13




       “A claim for tortious interference with a contractual relationship requires the existence of

a valid and enforceable contract at the time of the interference between the plaintiff and a third

party.” Macke Laundry Service Ltd. Partnership v. Mission, 19 Kan.App.2d 553, 561 (1994). In

this case, Plaintiff had no enforceable contract with Hallmark for Defendant to disrupt. (SOF ¶

12.) Moreover, Defendant in fact did not cause a breach of the contract (SOF ¶ 13.); Plaintiff

does not even allege that a breach occurred (“[t]hough his actions, Miller threatens to

intentionally bring about the breach of the above contract.” Verified Complaint ¶ 150, emphasis

added.) Plaintiff’s business dealings with Hallmark continue to this day. (SOF ¶ 22.)

Furthermore, Plaintiff has sustained no actual damages and is not seeking any damages except

for attorneys fees and punitive damages under the DTSA, KUTSA and the CFAA. (Pretrial

Order § 5(b)&(c)). Lastly, Miller acted without malice in his dealings with Hallmark and

Univacco. (SOF ¶ 15.)

       To maintain its cause of action for tortious interference with a prospective business

advantage, the plaintiff must establish:

       “(1) the existence of a business relationship or expectancy with the probability of future

economic benefit to the plaintiff; (2) knowledge of the relationship or expectancy by the

defendant; (3) that, except for the conduct of the defendant, plaintiff was reasonably certain to

have continued the relationship or realized the expectancy; (4) intentional misconduct by

defendant; and (5) damages suffered by plaintiff as a direct or proximate result of defendant’s

misconduct.” Turner v. Halliburton Co., 240 Kan. 1, 12 (1986).

       In this case, Plaintiff cannot show that but for the conduct of Defendant, Plaintiff was

reasonably certain to have continued its business relationship with Hallmark. Prior to quitting his
        Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 10 of 13




employment with Plaintiff, Miller became aware that the performance of Plaintiff’s products,

specifically foil, was unsatisfactory, that is, in regard to the products provided by Plaintiff to

Hallmark. (SOF ¶ 5.) Furthermore, it is stipulated by the parties that in “May of 2017, Hallmark

notified API that it was seeking Request for Quote (“RFQ”) proposals for its folio business,

which API had previously provided.” (Pretrial Order, page 9, ¶ 29.) It is stipulated by the

parties that on “September 7, 2017, API presented Hallmark with a Quality Improvement Plan

that Miller had helped prepare to address application issues with some of the foils.” (PTO, page

10, ¶ 36.) It is stipulated by the parties that “on or about October 16, 2017, under Univacco’s

employ, Miller went to Hallmark’s facility in Lawrence, Kansas to test Univacco’s foils with

Hallmark. Miller produced a report for Univacco to provide to Hallmark.” (PTO, page 12, ¶

46.)

       Lastly, because the relationship between Plaintiff and Hallmark continues to this day,

Plaintiff cannot show any damages. Plaintiff is not seeking actual damages under this theory.

(PTO, page 20, § 5(b)(c).)

VI.    BREACH OF ONTRACT

       API has sustained no actual damages under its breach of contract theories. “One who

claims damages on account of a breach of contract must not only show the injury sustained, but

must also show with reasonable certainty the amount of damage suffered as a result of the injury

or breach.” Venable v. Import Volkswagen, Inc., 214 Kan. 43, 50 (1974), citing Johnston v.

Lanter, 98 Kan. 62, 65, 157 P. 266. In this case, Plaintiff has sustained no damages resulting

from any alleged breach of contract by Defendant. (SOF ¶ 4.) Indeed, it is not seeking damages

except for attorneys fees and punitive damages under the DTSA, KUTSA and the CFAA.
        Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 11 of 13




(Pretrial Order § 5(b)&(c)). Plaintiff’s three counts of breach of contract (Counts 1-III) must be

dismissed.

VII.   IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

       Under Kansas law, the implied duty of good faith and fair dealing is not an independent

claim but a legal theory for breach of contract. “Kansas courts imply a duty of good faith and

fair dealing in every contract.” St. Catherine Hosp. of Garden City v. Rodriguez, 25 Kan.App.2d

763 (1998). However, “employment at will contracts are excepted from the good faith obligation

in Kansas.” (Id. at 766.) Defendant’s employment with API was employment at will. He was

free to quit his employment at any time and in fact did so. (SOF ¶ 1.) Furthermore, as stated

above, Plaintiff has sustained no damages resulting from any alleged breach of contract by

Defendant. Indeed, it is not seeking damages except for attorneys fees and and punitive damages

under the DTSA, KUTSA and the CFAA. (Pretrial Order § 5(b)&(c)).

VIII. TORT OF CONVERSION

       “Conversion is the unauthorized assumption or exercise of the right of ownership over

goods or personal chattels belonging to another to the exclusion of the other’s rights.” Snider v.

MidFirst Bank, 42 Kan.App.2d 265, 270 (2009). In this case, Defendant did not convert any

materials as alleged by Plaintiff because he did not exclude Plaintiff from possession of any of

those materials. Plaintiff had access to the same materials as Defendant; they were copies of

electronic documents that Defendant sent to himself by email. Moreover, Miller did not convert

or transfer any confidential or proprietary information for his use or the use of any third party.

(SOF ¶ 11.) Furthermore, Miller returned all such materials to API after the entry of the

temporary injunction in this case. (SOF ¶ 23.) Lastly, Plaintiff has sustained no damages
        Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 12 of 13




resulting from any alleged conversion by Defendant. Indeed, it is not seeking damages except

for attorneys fees and punitive damages under the DTSA, KUTSA and the CFAA. (Pretrial

Order § 5(b)&(c)).

IX.    “ACCOUNTING”

       Despite researching the matter, Defendant cannot find authority for cause of action under

Kansas law for “accounting.” Therefore, it should be dismissed for failure to state a claim upon

which relief can be granted on that ground. Moreover, Plaintiff is not seeking damages under

this claim, supra.

X.     DEFENDANT’S WAIVER DEFENSE

       API claims that Miller breached their contract and misappropriated Confidential

Documents and Confidential information by emailing such documents to himself through his

personal email account. However, API fully consented to this practice through its course of

conduct with Miller. During his employment with API, Miller corresponded with Plaintiff about

Confidential Information and Documents while working from home. They sent such information

and documents back and forth and Miller frequently did so using his home or personal email

account. Plaintiff was fully aware of this arrangement and permitted it. (SOF ¶ 2,)

Accordingly, it has waived its complaint about this practice.

       WHEREFORE, for all of the above reasons, and because there exists no genuine dispute

as to any issue of material fact, Defendant Paul W. Miller is entitled to the entry of summary

judgment in Defendant’s favor on Counts I-X of Plaintiff’s Verified Complaint.
        Case 2:17-cv-02617-HLT Document 51 Filed 11/01/18 Page 13 of 13




                                                    Respectfully Submitted,

                                                    /s/Richard W. Martin, Jr.
                                                    ____________________________________
                                                    Richard W. Martin, Jr., KS # 22502
                                                    MARTIN & WALLENTINE, LLC
                                                    130 N. Cherry, Ste. 201
                                                    Olathe, KS 66061
                                                    Tel: (913) 764-9700
                                                    Fax: (913) 764-9701
                                                    rmartin@kc-attorney.com
                                                    Attorney for Defendant




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 1st day of November, 2018, the foregoing

was electronically filed with the Clerk of the Court by using the CM/ECF system, which will

automatically forward an electronic copy to the following counsel of record:

       Jennifer Hannah
       Lathrop Gage LLP
       2345 Grand Blvd., Suite 2200
       Kansas City, MO 64108-2618
       Direct: 913.451.5107 | Fax: 913.451.0875
       jhannah@lathropgage.com
       Attorney for Plaintiff


                                                    s/Richard W. Martin, Jr.
                                                    ____________________________________
